TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00761-CV



                                   John S. Stritzinger, Appellant

                                                    v.

      Christiana Trust, A Division of Wilmington Savings Fund Society, FSB, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. D-1-GN-16-001852, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant John Stritzinger filed a notice of appeal in the trial court on October

18, 2016. Stritzinger, however, has been designated a vexatious litigant.

                A vexatious litigant must comply with the procedures set forth in chapter 11 of the

Texas Civil Practice and Remedies Code as a prerequisite to filing “new litigation,” including

obtaining permission from the appropriate local administrative judge to file an appeal. See Tex. Civ.

Prac. & Rem. Code §§ 11.102 (generally prohibiting vexatious litigant from filing “new litigation”

without permission from local administrative judge), .103 (generally prohibiting clerk of court from

filing “litigation, original proceeding, appeal, or other claim presented, pro se, by a vexatious litigant

subject to a prefiling order under Section 11.101 unless the litigant obtains an order from the

appropriate local administrative judge described by Section 11.102(a) permitting the filing”);
Johnson v. Hughey, No. 06-12-00079-CV, 2012 Tex. App. LEXIS 8406, at *4–5 (Tex.

App.—Texarkana Oct. 5, 2012, no pet.) (mem. op.). The appropriate local administrative judge

with respect to the filing of this appeal is:


The Honorable Lora Livingston
261st District Court
Travis County Courthouse
P. O. Box 1748
Austin, Texas 78767.


                Accordingly, this appeal is immediately stayed. This Court orders Stritzinger within

thirty days of the date of this order to demonstrate to this Court that he has obtained permission from

the local administrative judge to file this appeal. If he fails to comply with this order within 30 days

of the date of this order, this Court will dismiss the appeal for want of jurisdiction.

                It is ordered November 18, 2016.



Before Justices Puryear, Pemberton, and Field




                                                   2